
	

113 HR 5786 IH: Small Financial Institutions Regulatory Relief Act of 2014
U.S. House of Representatives
2014-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5786
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2014
			Mr. Lankford (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend certain banking statutes to exempt community banks from certain regulatory requirements,
			 to include a community bank representative in the membership of the Board
			 of Governors of the Federal Reserve System, to create a process for a
			 county to be designated as a rural area, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Small Financial Institutions Regulatory Relief Act of 2014.
		2.Certain loans included as qualified mortgagesSection 129C(b)(2) of the Truth in Lending Act (15 U.S.C. 1639c(b)(2)) is amended by adding at the
			 end the following:
			
				(F)Loans held on portfolioThe term qualified mortgage includes a residential mortgage loan made by a creditor having less than $10,000,000,000 in total
			 assets, so long as such loan is originated and retained in portfolio of
			 the creditor for the duration of the loan term..
		3.Exemption from escrow requirements for loans held by small creditorsSection 129D(c) of the Truth in Lending Act (15 U.S.C. 1639d(c)) is amended—
			(1)by redesignating paragraphs (1), (2), (3), and (4) as subparagraphs (A), (B), (C), and (D) and
			 moving such subparagraphs 2 ems to the right;
			(2)striking The Board and inserting the following:
				
					(1)In generalThe Bureau; and
			(3)by adding at the end the following:
				
					(2)Treatment of loans held by smaller creditorsThe Bureau shall, by regulation, exempt from the requirements of subsection (a) any loan secured by
			 a first lien on a consumer’s principle dwelling, if such loan is held by a
			 creditor with assets of less than $10,000,000,000..
			4.Increase in small servicer exemptionSection 6 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605) is amended by
			 adding at the end the following:
			
				(n)Small servicer exemptionThe Bureau shall, by regulation, provide exemptions to, or adjustments for, the provisions of this
			 section for servicers that service 10,000 or fewer mortgage loans, in
			 order to reduce regulatory burdens while appropriately balancing consumer
			 protections.
				.
		5.Exception to annual privacy notice requirement under the Gramm-Leach-Bliley ActSection 503 of the Gramm-Leach-Bliley Act (15 U.S.C. 6803) is amended by adding at the end the
			 following:
			
				(f)Exception to annual notice requirementA financial institution that—
					(1)provides nonpublic personal information only in accordance with the provisions of subsection (b)(2)
			 or (e) of section 502 or regulations prescribed under section 504(b), and
					(2)has not changed its policies and practices with regard to disclosing nonpublic personal information
			 from the policies and practices that were disclosed in the most recent
			 disclosure sent to consumers in accordance with this subsection,
					shall not be required to provide an annual disclosure under this subsection until such time as the
			 financial institution fails to comply with any criteria described in
			 paragraph (1) or (2)..
		6.Changes required to small bank holding company policy statement on assessment of financial and
			 managerial factors
			(a)Small bank holding company policy statement on assessment of financial and managerial factors
				(1)In generalBefore the end of the 6-month period beginning on the date of the enactment of this Act, the Board
			 of Governors of the Federal Reserve System shall publish in the Federal
			 Register proposed revisions to the Small Bank Holding Company Policy
			 Statement on Assessment of Financial and Managerial Factors (12 C.F.R.
			 part 225—appendix C) that provide that the policy shall apply to a bank
			 holding company which has pro forma consolidated assets of less than
			 $5,000,000,000 and that—
					(A)is not engaged in any nonbanking activities involving significant leverage; and
					(B)does not have a significant amount of outstanding debt that is held by the general public.
					(2)Adjustment of amountThe Board of Governors of the Federal Reserve System shall annually adjust the dollar amount
			 referred to in paragraph (1) in the Small Bank Holding Company Policy
			 Statement on Assessment of Financial and Managerial Factors by an amount
			 equal to the percentage increase, for the most recent year, in total
			 assets held by all insured depository institutions, as determined by the
			 Board.
				(b)Increase in debt-to-Equity ratio of small bank holding companyBefore the end of the 6-month period beginning on the date of the enactment of this Act, the Board
			 of Governors of the Federal Reserve System shall publish in the Federal
			 Register proposed revisions to the Small Bank Holding Company Policy
			 Statement on Assessment of Financial and Managerial Factors (12 C.F.R.
			 part 225—appendix C) such that the debt-to-equity ratio allowable for a
			 small bank holding company in order to remain eligible to pay a corporate
			 dividend and to remain eligible for expedited processing procedures under
			 Regulation Y of the Board of Governors of the Federal Reserve System would
			 increase from 1:1 to 3:1.
			7.Membership of Board of Governors of the Federal Reserve System
			(a)Inclusion of a person with community bank experienceThe first undesignated paragraph of section 10 of the Federal Reserve Act (12 U.S.C. 241) is
			 amended by inserting after the second sentence the following: The Board shall at all times have as a member at least 1 person with demonstrated experience
			 working in or supervising community banks having less than $10,000,000,000
			 in total assets.
			(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of enactment of this Act and
			 apply to appointments made on and after that effective date, excluding any
			 nomination pending in the Senate on that date.
			8.Designation of rural area
			(a)ApplicationNot later than 90 days after the date of the enactment of this Act, the Bureau of Consumer
			 Financial Protection shall establish an application process under which a
			 person who lives or does business in a State may, with respect to an area
			 identified by the person in such State that has not been designated by the
			 Bureau as a rural area for purposes of a Federal consumer financial law
			 (as defined under section 1002 of the Consumer Financial Protection Act of
			 2010), apply for such area to be so designated.
			(b)Evaluation CriteriaWhen evaluating an application submitted under subsection (a), the Bureau shall take into
			 consideration the following factors:
				(1)Criteria used by the Director of the Bureau of the Census for classifying geographical areas as
			 rural or urban.
				(2)Criteria used by the Director of the Office of Management and Budget to designate counties as
			 metropolitan or micropolitan or neither.
				(3)Criteria used by the Secretary of Agriculture to determine property eligibility for rural
			 development programs.
				(4)The Department of Agriculture rural-urban commuting area codes.
				(5)A written opinion provided by the State’s bank supervisor, as defined under section 3(r) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813(r)).
				(6)Population density.
				(c)Public Comment Period
				(1)In generalNot later than 60 days after receiving an application submitted under subsection (a), the Bureau
			 shall—
					(A)publish such application in the Federal Register; and
					(B)make such application available for public comment for not fewer than 90 days.
					(2)Limitation on additional applicationsNothing in this section shall be construed to require the Bureau, during the public comment period
			 with respect to an application submitted under subsection (a), to accept
			 an additional application with respect to the area that is the subject of
			 the initial application.
				(d)Decision on DesignationNot later than 90 days after the end of the public comment period under subsection (c)(1) for an
			 application, the Bureau shall—
				(1)grant or deny such application, in whole or in part; and
				(2)publish such grant or denial in the Federal Register, along with an explanation of what factors the
			 Bureau relied on in making such determination.
				(e)Subsequent ApplicationsA decision by the Bureau under subsection (d) to deny an application for an area to be designated
			 as a rural area shall not preclude the Bureau from accepting a subsequent
			 application submitted under subsection (a) for such area to be so
			 designated, so long as such subsequent application is made after the end
			 of the 90-day period beginning on the date that the Bureau denies the
			 application under subsection (d).
			
